Claimant was employed by the Young Women’s Christian Association as a social secretary and adviser. Most of her work was performed in the afternoon and evening, but some in the morning. Most of her morning was spent at Syracuse University where she was a student. She was subject to call at aE hours of the day. On the morning of her injury in connection with her work for the employer she had consulted with a girl, who lived at the Young Women’s Christian Association building; then she went to her room, arranged her papers and books, used in her Young Women’s Christian Association work, and after putting her hat and coat on, sEpped and fell against heating pipes, receiving burns which caused her disabihty. There is evidence that, in fading, her chin struck some object rendering her unconscious. Award *647unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.